EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JONATHAN BERSCHADSKY on 11/17/2021.

The application has been amended as follows: 
Claims:

1.	(Currently Amended) A method for personalizing recommendations of items with associated explanations, comprising the steps of:
collecting a plurality of user attributes;
collecting, for each item of a plurality of media items, at least one item attribute;
collecting implicit feedback data based on at least one activity associated with at least one of the plurality of media items;
training a reward model based on the plurality of user attributes, the at least one item attribute, the implicit feedback data, and a plurality of candidate explanations;
defining, based on the reward model, a policy containing a distribution of explanations, a distribution of the plurality of media items, and a probability that each of the plurality of media items and explanations will be chosen;
generating an ordering of selectable items [[and]] with associated explanations using the policy; 
recording selection data corresponding to an item selected from the selectable items and explanations; and
updating the reward model with the recorded selection data.

2.	(Currently Amended) The method according to Claim 1, further comprising the steps of:

updating the reward model with the recorded selection data.

3.	(Currently Amended) The method according to Claim 1, wherein the plurality of media items is (i) a plurality of playlists, (ii) a plurality of songs, (iii) a plurality of albums, (iv) a plurality of artists, or any combination of (i), (ii), (iii), and (iv).

4.	(Original) The method according to Claim 1, wherein the policy is conditioned on the plurality of user attributes, the at least one item attribute and a predicted reward for each item and explanation.

5.	(Original) The method according to Claim 1, wherein the activity is at least one of a playback action and a save action.

6.	(Previously Presented) The method according to Claim 2, further comprising the step of:
	recording a playback length of the selected item.

7.	(Original) The method according to Claim 2, further comprising the step of:
setting, after the selection of the selected item, the probability of at least one non-optimal item and corresponding explanation to greater than zero (0).

8.	(Currently Amended) A computer-readable medium having stored thereon sequences of instructions, the sequences of instructions including instructions which when executed by a computer system causes the computer system to:
collect a plurality of user attributes;
collect, for each item of a plurality of media items, at least one item attribute;
collect implicit feedback data based on at least one activity associated with at least one of the plurality of media items;
train a reward model based on the plurality of user attributes, the at least one item attribute, the implicit feedback data, and a plurality of candidate explanations;
define, based on the reward model, a policy containing a distribution of explanations, a distribution of the plurality of media items, and a probability that each of the plurality of media items and explanations will be chosen;
generate an ordering of selectable items [[and]] with associated explanations using the policy;

update the reward model with the recorded selection data.

9.	(Currently Amended) A system for personalizing recommendations of items with associated explanations, comprising:
a user attribute database adapted to collect a plurality of user attributes;
an item attribute database adapted to collect, for each item of a plurality of media items, at least one item attribute;
an implicit feedback database adapted to collect implicit feedback data based on at least one activity associated with at least one of the plurality of media items;
at least one processor adapted to:
train a reward model based on the plurality of user attributes, the at least one item attribute, the implicit feedback data, and a plurality of candidate explanations;
define, based on the reward model, a policy containing a distribution of explanations, a distribution of the plurality of media items, and a probability that each of the plurality of media items and explanations will be chosen;
generate an ordering of selectable items [[and]] with associated explanations using the policy; and
record selection data corresponding to an item selected from the selectable items and explanations; and
update the reward model with the recorded selection data.

10.	(Previously Presented) The system according to Claim 9, further comprising:
a user activity log adapted to record the selection data at a time of selection of the selected item, the selection data including: at least one of the plurality of user attributes, the at least one item attribute, an item identifier, the implicit feedback data, and the probability that the policy placed on the chosen item and explanation for the selected item; and
the at least one processor is further adapted to update the reward model with the recorded selection data.

11.	(Currently Amended) The system according to Claim 9, wherein the plurality of media items is (i) a plurality of playlists, (ii) a plurality of songs, (iii) a plurality of albums, (iv) a plurality of artists, or any combination of (i), (ii), (iii), and (iv).

12.	(Original) The system according to Claim 9, wherein the policy is conditioned on the plurality of user attributes, the at least one item attribute and a predicted reward for each item and explanation.

13.	(Original) The system according to Claim 9, wherein the activity is at least one of a playback action and a save action.

14.	(Previously Presented) The system according to claim 10, further comprising:
	a user activity log adapted to record a playback length of the selected item.

15.	(Original) The system according to Claim 10, wherein the at least one processor is further adapted to set, after the selection of the selected item, the probability of at least one non-optimal item and corresponding explanation to greater than zero (0).

16.	(New)	The method according to Claim 1, further comprising the step of:
	outputting the ordering of the selectable items with associated explanations.

17.	(New)	The computer-readable medium according to Claim 8, wherein the instructions which when executed by the computer system further cause the computer system to:
	output the ordering of selectable items with associated explanations.

18.	(New)	The system according to Claim 9, further comprising: 
	a display to output the ordering of selectable items with associated explanations.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1, 8, and 9 is the inclusion of limitation(s) “defining, based on the reward model, a policy containing a distribution of explanations, a distribution of the plurality of media items, and a probability that each of the plurality of media items and explanations will be chosen”, which is not found in the prior art of record.  The closest possible prior art in this case is Su et al (US 2018/0182015 A1), which teaches Systems and methods for providing relevant explanations for recommended content are provided. In one embodiment, a computer-implemented method includes obtaining data indicative of one or more parameters associated with a user. The method includes determining recommended content for the user based at least in part on the one or more parameters associated with the user. The recommended content is associated with a recommended engagement for the user. The method includes generating an explanation for the recommended content for the user based at least in part on the one or more parameters associated with the user. The explanation is indicative of why the recommended engagement is recommended for the user. The method includes providing data indicative of the recommended content and the explanation for the recommended content for display on a user interface via a display device.  Su, however, does not relate to media content but rather it relates to online resume content.
Claims 2-7 and 10-18 depend from claims 1, 8, and 9 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161